Name: Council Regulation (EC) NoÃ 480/2008 of 26Ã May 2008 on the conclusion of the Agreement in the form of an Exchange of Letters on the amendments to the Protocol setting out, for the period from 18Ã January 2005 to 17Ã January 2011 , the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: nan

 31.5.2008 EN Official Journal of the European Union L 141/1 COUNCIL REGULATION (EC) No 480/2008 of 26 May 2008 on the conclusion of the Agreement in the form of an Exchange of Letters on the amendments to the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles was adopted by Council Regulation (EC) No 115/2006 on 23 January 2006 (2). (2) Under Article 9 of the Agreement, the European Community and Seychelles have held a meeting of the Joint Committee. (3) Following this meeting of the Joint Committee, amendments have been made to the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement initialled on 23 September 2004 and adopted by Regulation (EC) No 115/2006 on 23 January 2006. (4) It is in the Communitys interest to approve these amendments to the Protocol, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters amending the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Regulation (3). Article 2 The fishing opportunities set out in the Protocol and laid down in Regulation (EC) No 115/2006 shall not be amended and are confirmed as follows: Types of fishing Member State Fishing opportunities Tuna seiners France 17 vessels Spain 22 vessels Italy 1 vessel Surface longliners Spain 2 vessels France 5 vessels Portugal 5 vessels If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Seychelles fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (4). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2008. For the Council The President D. RUPEL (1) OJ C 286 E, 23.11.2006, p. 481. (2) OJ L 21, 25.1.2006, p. 1. (3) OJ L 48, 22.2.2008, p. 33. (4) OJ L 73, 15.3.2001, p. 8.